Exhibit 10.6

CANADIAN RECEIVABLES SALE TERMINATION

AND REASSIGNMENT AGREEMENT

THIS CANADIAN RECEIVABLES SALE TERMINATION AND REASSIGNMENT AGREEMENT (this
“Agreement”), dated as of May 25, 2008 (the “Effective Date”), by and among DEJ
98 FINANCE, LLC, a Delaware limited liability company (“SPE”), WOLVERINE TUBE
(CANADA) INC., an Ontario corporation (“Originator”), THE CIT GROUP/BUSINESS
CREDIT, INC., a New York corporation, individually (“CIT/BC”) and as co-agent
(the “Co-Agent”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, individually (“Wachovia” and, together with CIT/BC, the
“Purchasers”) and as agent for the Purchasers (in such capacity, the “Agent”
and, together with the Co-Agent, the “Agents”).

PRELIMINARY STATEMENTS

A. SPE and Originator are parties to that certain Canadian Receivables Sale
Agreement, dated as of April 4, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Canadian Sale Agreement”), pursuant to which
Originator has sold, transferred and conveyed to the SPE, and the SPE has
acquired from Originator, all right, title and interest in: (i) all Receivables
conveyed under the Canadian Sale Agreement, (ii) all Related Security with
respect to each such Receivable, (iii) all Collections with respect to each such
Receivable, (iv) the Lock-Boxes and Collection Accounts described on Exhibit III
to the Canadian Sale Agreement, and (v) all proceeds of any of the foregoing
((i) through (v) collectively, the “Canadian Assets”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed
thereto in the Canadian Sale Agreement or, if not defined therein, in the
Purchase Agreement (hereinafter defined).

B. SPE has sold undivided interests and granted a security interest in, among
other things, the Canadian Assets pursuant to that certain Second Amended and
Restated Receivables Purchase Agreement (as the same may from time to time
hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”), dated as of February 21, 2008, by and among SPE, as
Seller, Wolverine Finance, LLC, a Tennessee limited liability company, as
initial Servicer, Wolverine Tube, Inc., a Delaware corporation, as Performance
Guarantor, CIT/BC, Wachovia and the Agents. As of the date hereof, there are no
amounts outstanding in respect of the Canadian Assets under the Purchase
Agreement, so the undivided ownership interest of the Agents and the Purchasers
in the Canadian Assets is now equal to 0%.

C. The parties desire to terminate the Canadian Sale Agreement and the
Collection Agreement executed in connection therewith (collectively, the
“Canadian Transaction Agreements”) and all of the obligations of SPE to purchase
any Receivables and Related Security pursuant to the Canadian Sale Agreement,
and to provide for the reassignment by the Agents and the Purchasers to SPE, and
by SPE to Originator, of all right, title and interest in and to the Canadian
Assets other than the Excluded Receivables (as defined below).

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Reconveyances.

(a) Subject to the terms and conditions of this Agreement (including, without
limitation, the conditions set forth in Section 4 hereof), and effective as of
the Effective Date:

(i) The Agents and the Purchasers do hereby release all liens on, security
interests in, and all other right, title and interest in and to all of the
Canadian Assets; and

(ii) SPE does hereby sell, assign, transfer and convey, without recourse,
representation or warranty (except as specifically set forth in Section 6
hereof), and Originator does hereby purchase and accept the assignment and
transfer from SPE, of all of its right, title and interest in and to all of the
Canadian Assets other than the Receivables listed on Exhibit A hereto (the
“Excluded Receivables”). In consideration for such transfer and assignment,
Originator shall pay to SPE on the Effective Date, US$7,540,199.24 and
CDN$21,259,621.42 (collectively, the “Reconveyance Amount”).

SPE hereby agrees that it shall have no recourse against any of the Agents or
Purchasers with respect to the Canadian Assets or any portion thereof sold,
assigned, transferred and reconveyed hereunder (except for recourse against the
Agents for the breach of representation and warranty by the Agents pursuant to
Section 6 hereof). Originator hereby agrees that it shall have no recourse
against SPE, any of the Agents or Purchasers with respect to the Canadian Assets
or any portion thereof sold, assigned, transferred and reconveyed hereunder
(except for recourse against SPE or such Agent or Purchaser, as the case may be,
for the breach of representation and warranty by such Person pursuant to
Section 6 hereof).

(b) At or before 5:00 p.m. (Toronto time) on the Effective Date, Originator
shall pay to SPE the Reconveyance Amount by way of wire transfer of immediately
available funds directed in accordance with the Purchase Agreement.

2. Termination and Release. Subject to the terms and conditions of this
Agreement, upon payment by Originator of the Reconveyance Amount in accordance
with the provisions of Section 1(b) and SPE’s receipt thereof, all right, title
and interest (including any and all liens and security interests) of SPE in or
to the Canadian Assets other than the Excluded Receivables shall terminate and
be released without further action, all as of the Effective Date.

3. Termination of Canadian Transaction Agreements. Subject to the terms and
conditions of this Agreement, upon payment by Originator of the Reconveyance
Amount in accordance with the provisions of Section 1(b) and SPE’s receipt
thereof, the Canadian Transaction Agreements shall terminate and all obligations
of the parties thereunder (including without limitation any and all obligations
thereunder to purchase, sell, contribute or service the Receivables and the
Collections originally conveyed under the Canadian Sale Agreement) shall
terminate, except that (i) the rights and remedies with respect to any breach of
any representation and warranty made by Originator pursuant to Article II of the
Canadian Sale Agreement, the indemnification and payment provisions set forth in
Article VI of the Canadian Sale Agreement, and the provisions of Sections 6.1,
6.4(b), 7.4., 7.5 and 7.6, of the Canadian Sale Agreement shall be continuing
and shall survive the execution and delivery of this Agreement and the

 

2



--------------------------------------------------------------------------------

termination of the Canadian Sale Agreement, (ii) Originator shall continue to be
obligated to SPE for amounts constituting payments made in respect of its
obligations and liabilities under the Canadian Transaction Agreements that are
rescinded for any reason or must be otherwise returned or refunded by SPE (or by
any Agent or any Purchaser, as SPE’s assignees), whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and Originator agrees
that in any such case such liabilities or obligations shall be automatically
reinstated; and (iii) the provisions of the last two sentences of Section 1(a)
of this Agreement shall continue as provided herein (the provisions described in
the foregoing clauses (i) through (iii) are herein called the “Surviving
Provisions”).

4. Effectiveness of this Agreement. This Agreement shall be effective as of the
Effective Date upon the satisfaction of all of the following conditions
precedent:

(a) One or more counterparts of this Agreement shall have been executed and
delivered by Originator, SPE, the Purchasers and the Agents; and

(b) SPE shall have received payment of the Reconveyance Amount from Originator
in accordance with Section 1(b) above.

5. Further Assurances, Etc. Each of SPE, the Agents and the Purchasers hereby
agrees to duly authorize and deliver such Uniform Commercial Code financing
statements (or amendments or terminations thereof) and the applicable Canadian
provincial security registration statements and such Lock-Box and Collection
Account transfers or instructions, and such other documents and to do such
further acts and things, as Originator may reasonably request from time to time
in order to more fully effectuate the transactions contemplated by this
Agreement; provided, however, that any and all such financing statements (or
amendments or terminations thereof) and Canadian provincial security
registration statements and such Lock-Box and Collection Account transfers or
instructions, and such other documents shall be prepared and/or recorded at
Originator’s expense.

6. Representations and Warranties.

(a) Each of the Agents, the Purchasers and SPE represents and warrants that it
has the full corporate or limited liability company (as applicable) power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and that this Agreement has been duly and validly executed and
delivered by it (and assuming the due and valid execution and delivery hereof by
all other parties hereto) constitutes a legal, valid and binding obligation of
such party enforceable against it in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization
or other similar laws of general application relating to or affecting the
enforcement of creditors’ rights or by general principles of equity.

(b) Each of the Agents, the Purchasers and SPE hereby represents and warrants
that it is transferring its right, title and interest in and to the Canadian
Assets free and clear of any Adverse Claim created or granted by it. Except as
set forth in the immediately preceding sentence, none of the Agents, the
Purchasers or SPE makes any representation or warranty or assumes any
responsibility with respect to the Canadian Assets.

 

3



--------------------------------------------------------------------------------

7. Parties’ Intent. It is the express intent and understanding of the parties
hereto that this Agreement shall vest in Originator all right, title and
interest of SPE, the Agents and the Purchasers in and to the Canadian Assets
(other than the Excluded Receivables) and that this Agreement shall constitute a
valid release of any interest in the Canadian Assets by the Agent and the
Purchasers to SPE, and a valid sale of the Canadian Assets (other than the
Excluded Receivables) by SPE to Originator, enforceable against all of their
respective creditors and purchasers, free and clear of all Adverse Claims
created by them; provided, however, that the foregoing language in this
Section 7 shall in no way be deemed to be a representation or warranty as to
such by any such Person, it being understood that the only representations and
warranties of the parties hereto are contained in Section 6 hereof. The parties
hereto further intend that the transactions contemplated herein shall be
consummated notwithstanding anything to the contrary in the Canadian Transaction
Agreements, the Purchase Agreement or the documents associated therewith, and
they therefore consent to this Agreement and the transactions contemplated
hereby.

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW.

9. Miscellaneous. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signature Pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Canadian Receivables
Sale Termination and Reassignment Agreement to be executed by their respective
duly authorized representatives.

 

WOLVERINE TUBE (CANADA) INC. By:  

/s/ Tim Watkins

Name:   Tim Watkins Title:   Controller,   Wolverine Tube Canada, Inc.

 

DEJ 98 FINANCE, LLC By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Member, Board of Managers

 

5



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., INDIVIDUALLY AND AS CO-AGENT By:  

/s/ Alan Strauss

Name:   Alan Strauss Title:  

 

WACHOVIA BANK, NATIONAL ASSOCIATION, INDIVIDUALLY AND AS AGENT By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth Wagner Title:  

 

6



--------------------------------------------------------------------------------

EXHIBIT A

EXCLUDED RECEIVABLES

 

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Alliance International

   2502    CD 674973    $ 272.34   

St. Jacobs, ON

      CL 689125      23,039.48          CL 690067      343.93          CL 690082
     174,737.93          CL 690408      63,390.60   

TOTAL

         $ 261,784.28   

Cello Products Inc.

   1069    LO 690505      54,029.80   

Cambridge, ON

      LO 690506      16,070.15          LO 690507      54,763.59   

TOTAL

         $ 124,863.54   

Elkhart Products Corp

   5054    CL 907090       $ 1,264.88

Elkhart, IN

      CL 907091         948.32       CL 907092         2,212.51       CL 907093
        1,813.85       CL 907094         221.02       CL 907095         2,209.10
      CL 907096         3,478.04       EC 907089         1,096.32      
EC 907097         3,908.82       EC 907109         2,788.16       EC 688194   
     99,919.79       EC 688371         33,403.34       EC 688374        
49,578.31       EC 688375         19,389.19       EC 688377         17,968.83   
   EC 688638         46,045.19       EC 688755         100,285.91      
EC 689114         27,037.59       EC 689313         101,282.51       EC 689474
        15,594.31       EC 689477         2,945.09       EC 689479        
8,713.25       EC 689833         8,453.47       EC 689829         22,710.22   
   EC 689831         39,727.71       EC 689832         18,762.12

 

7



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Elkhart (cont’d)

   5054    EC 689871       12,499.23       EC 689872       14,481.13       EC
689873       4,952.65       EC 689874       8,429.22       EC 689876      
4,895.95       EC 689877       4,826.35       EC 689941       14,889.23       EC
689983       1,224.56       EC 689984       9,510.78       EC 690028      
4,840.37       EC 690029       5,363.71       LO 690036       12,759.46       EC
690130       12,125.87       EC 690131       5,718.80       EC 690132      
10,763.04       EC 690133       3,306.65       EC 690174       5,338.52       EC
690175       3,278.83       EC 690176       4,250.50       EC 690240      
13,502.60       EC 690241       20,440.75       EC 690243       8,954.65      
EC 690244       1,397.64       EC 690246       7,141.13       EC 690148      
5,183.73       EC 690239       15,994.42       EC 690242       10,751.25      
EC 690245       21,770.28       EC 690247       10,131.48       EC 690249      
7,237.60       EC 690250       11,437.31       EC 690251       13,832.23      
EC 690292       4,596.61       EC 690293       9,799.22       EC 690294      
15,478.65       EC 690297       8,440.07       EC 690355       2,677.81       EC
690356       5,006.21       EC 690357       3,836.66       EC 690360      
2,662.46       EC 690361       4,800.22       EC 690362       2,232.54       EC
690416       4,004.54       EC 690498       26,830.88       EC 690499      
8,755.82       EC 690500       2,470.89       EC 690501       3,721.95

 

8



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Elkhart (cont’d)

   5054    EC 690502         8,041.52       EC 690503         7,107.07      
EC 690504         6,701.33       EC 690532         10,390.38       LO 690544   
     12,303.20       EC 690558         7,310.05       EC 690593         7,026.57
      EC 690594         7,137.12       EC 690595         9,134.11      
EC 690596         35,635.62       EC 690597         13,383.12       EC 690598   
     3,686.12       EC 690599         18,378.78       EC 690609         1,967.61
      EC 690610         4,934.94       EC 690634         4,058.42      
EC 690678         3,398.55       EC 690693         14,028.06       EC 690733   
     4,671.38       EC 690734         5,919.98       EC 690765         10,261.62
      EC 690766         6,374.27       EC 690796         13,616.81      
LO 690893         12,743.98       EC 690947         49,834.78       EC 690948   
     19,043.76       EC 690949         36,641.78       EC 690950        
5,087.14

TOTAL

            $ 1,367,120.37

 

9



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Wolseley Canada, Inc.

      CL 689506    $ 17,600.46   

Laval, QC

      Cl 689778      43,433.27          CL 689780      133,755.12          CL
689878      6,929.46          CL 689880      5,952.21          CL 689918     
16,080.03          CL 689949      692.96          CL 689950      5,134.64      
   CL 689951      4,947.81          CL 689957      8,526.21          CL 689958
     25,623.44          CL 689959      8,298.77          CL 689963     
10,083.49          CL 689965      5,289.10          CL 689966      12,955.59   
      CL 690015      41,360.30          CL 690018      59,484.11          CL
690021      40,996.47          CL 690633      420.57          CL 690643     
5,395.09          CL 690646      4,701.42          CL 690647      14,064.24   
      CL 690664      69,104.75          CL 690699      2,018.74          CL
690704      1,202.22          CL 690705      3,639.27          CL 690721     
13,160.26          CL 690725      11,875.17          CL 690727      12,366.83   
      CL 690822      1,345.84          CL 690834      3,051.81          CL
690958      18,447.34          CL 690986      8,116.20          CL 691002     
24,183.15          CL 691006      12,227.72          CL 690671      38,615.88   
      CL 690980      12,830.45          CL 690981      2,371.72         
CL 69068      1,088.90          CL 690076      9,901.54   

TOTAL

         $ 717,272.55   

 

10



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

W.C. Wood Co. Ltd.

      LO 690813       $ 65,942.23

Guelph, ON

      LO 690814         27,360.22

TOTAL

            $ 93,302.45

 

11